

Exhibit 10.2


THIS CREDIT AGREEMENT is made as of the 6th day of March, 2011




BETWEEN:            SIDNEY CHAN (herein called the "Lender")


23H Block III Riviera Garden
Tsuen Wan, New Territories
Hong Kong


AND:                       ALR TECHNOLOGIES INC. (herein called the "Company")


a company duly incorporated under the laws of the State of Nevada, USA
having its registered office at 3350 Riverwood Parkway, Suite 1900,
Atlanta, Georgia.


WITNESSES THAT WHEREAS:


A.  
The Company's Board of Directors has determined that the Company should retain a
national sales and marketing agent to conduct a broad-based sales and marketing
campaign in the United States and Canada over the next two years in order to
promote the Company's Health e-Connect compliance monitoring system (HeC);



B.  
The Company has been advised that significant up-front funding may be required
and, in anticipation of such potential funding requirements, the Company has
concluded that it is in its interests to secure a commitment by way of a line of
credit of up to $2.5 million



C.  
The Company is seeking to secure financing for its HeC from the lender



D.  
In connection with providing line of credit arrangement for $2.5 million, the
lender will be granted 20,000,000 stock options, exercisable at $0.125 for five
years expiring March 5, 2016. The stock options will vest on the basis of eight
stock options for each one dollar borrowed under the line of credit arrangement
to meet the costs of the sales and marketing campaign.



E.  
The lender is the Chief Executive Officer and Chairman of the Board of the
Company.



NOW THEREFORE IN CONSIDERATION OF the mutual covenants and agreements herein set
out and the sum of One dollar paid by the Company to the Lender the parties have
agreed as follows:


1.  Line of Credit


(a)  The Lender hereby agrees to cause a line of credit to be established in
favour of the Company (the "Line of Credit") with a borrowing limit of two
million five hundred thousand (US$2,500,000) dollars of the United States of
America.


(b)  The Line of Credit may be drawn down by the Company by giving three (3)
days written notice to the Lender of the amount requested and the account into
which the funds are to be deposited or particulars of the account payable to be
paid.



 
 

--------------------------------------------------------------------------------

 



2.  Interest and Repayment


(a)  All amounts advanced and outstanding under the Line of Credit shall bear
interest at the rate of 1% per month, simple interest (ie not compounded) from
the date of advance until paid. Amounts outstanding for less than a full month
will bear interest on a pro-rated basis.


(b)  Prior to demand, all amounts drawn down under the Line of Credit, and all
accrued but unpaid interest thereon, may be prepaid by the Company at any time
without notice or penalty, but shall become due and payable within three days of
receipt of a written demand by the Lender.


(c)  From time to time the Lender may send to the Company a statement of all
amounts owing under the Line of Credit, in respect of interest and principal,
and such statement shall in the absence of any statement to the contrary by the
Company within 30 days, be binding on the Company.


3.  Security


All amounts drawn down under the Line of Credit and all accrued but unpaid
interest from time to time shall be secured by a general security agreement
("GSA") in such form as the Lender's counsel shall reasonably require, covering
all the present and after acquired property of the Company, of whatever nature
and kind, and the Company at the request of the Lender will at its expense
register the GSA in all such jurisdictions as the Company's property is located.
From time to time, on the Lender's request, the Company shall advise the Lender
of all jurisdictions in which the Company's property is located.


4.  Conditions of Draw Down


(a)  No amount shall be drawn down for any purpose other than to fund the
marketing and selling campaign as approved by the Board of Directors before
entering a definitive final agreement with a marketing firm. The Company will,
on request, provide the Lender with reasonable evidence as to the proposed use
of any moneys to be advanced.


(b)  The Lender may, in their sole and unfettered discretion, decline to permit
any amount to be drawn down if it appears on reasonable evidence that the
Company is insolvent, threatens to cease business or the Lender's security is
impaired.


5.  Notices


All notices or other communications from one party to the other ("Notices")
shall be in writing and shall be delivered to the respective addresses of the
parties appearing above (or as subsequently notified) or sent bye-mail (receipt
requested) to such e-mail address as may be supplied by one party to the other.
Notice shall be effective, if delivered when delivered and if sent bye-mail. on
the date that the e-mail was received.


6.  Transitional


To the extent of the matters covered by this Agreement The First Credit
Agreement shall be superseded by this Agreement and all amounts drawn down and
advanced under the First Credit Agreement shall be deemed to have been advanced
and secured under this Agreement.


7.  Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, USA.





 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF THE PARTIES HAVE SIGNED THIS AGREEMENT THE 10th DAY OF MARCH,
2011




SIDNEY CHAN
ALR TECHNOLOGIES INC.
                 
SIDNEY CHAN
Per:
LAWRENCE WEINSTEIN   3/10/11
       
Name:
Lawrence Weinstein
       
Title:
President











 
 
 
 
 
 
 

 













 
 

--------------------------------------------------------------------------------

 
